Appeal by employers and one insurance carrier from an award of compensation. Claimant sustained two accidents while in the employ of the same employers. On January 11,1947, when the first accident occurred, the respondent, Eagle Indemnity Insurance Company, was on the claim and paid the resulting award. On March 3, 1947, at the time of the second accident, the appellant, Indemnity Insurance Company of North America, was the carrier involved and an award has been made against that company alone. It is from this latter award that the appeal is taken, the appellant’s contention being that the second accident and resulting injuries were consequential and stemmed from the earlier occurrence or in the alternative that both accidents contributed to the disability. This is purely a question of fact which the board on conflicting but adequate evidence has resolved against the appellant. We may not disturb that finding. There was no error in the wage rate as fixed by the board. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Deyo, Bergan and Coon, JJ.